—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered June 1, 1999, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant was not prejudiced by the court’s refusal to instruct the jury that the foreperson’s vote was entitled to the same weight as that of any other juror, since nothing in the court’s charge suggested otherwise.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Williams, Mazzarelli, Rubin and Buckley, JJ.